Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 08/13/2021 has been fully considered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-IV, as set forth in the Office action mailed on 10/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/19/2021 is fully withdrawn. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed to a composition for preparing a glass article, the composition consisting of: SiO2, Al2O3, B2O3, CaO, MgO, SrO, SnO2 and optionally BaO, wherein: relative to about 100 parts by weight of SiO2, a content of Al2O3 is from about 20 to about 35 parts by weight, a content of B2O3 is from about 10 to about 22 parts by weight, a content of CaO is from about 4 to about 17 parts by weight, a content of MgO is from about 0 to about 10 parts by weight, a content of SrO is from about 0.8 to about 14 parts by weight, a content of SnO2 is from about 0.1 to about 0.8 parts by weight, and a content of BaO is from about 0 to about 4 parts by 2O3) x wt(B2O3) + 0.42 x wt(CaO) + 0.55 x wt(MgO) + 0.75 x wt(SrO) - 0.05 x wt(Al2O3) x wt (Al2O3) Equation (I), wherein: wt (B2O3) represents parts by weight of B2O3 relative to about 100 parts by weight of SiO2, wt (CaO) represents parts by weight of CaO relative to about 100 parts by weight of SiO2, wt (MgO) represents parts by weight of MgO relative to about 100 parts by weight of SiO2, wt (SrO) represents parts by weight of SrO relative to about 100 parts by weight of SiO2, and wt (Al2O3) represents parts by weight of Al2O3 relative to about 100 parts by weight of SiO2.
The closest prior art is considered to be Zhang et al. (CN1807308 with reference to machine translation via EspaceNet, hereinafter referred to as Zhang). Zhang discloses an example of a glass comprising SiO2, Al2O3, B2O3, CaO, MgO, and SrO (see Zhang at Page 14, Example 13) with 16.5 wt% Al2O3 which correlates to 28.21 parts by weight Al2O3, 9.5 wt% B2O3 which correlates to 16.24 parts by weight B2O3, 4 wt% CaO which correlates to 6.84 parts by weight CaO, 1.2 wt% MgO which correlates to 2.05 parts by weight MgO, 3.1 wt% SrO which correlates to 5.3 parts by weight SrO, and an M value of 2.47 when using the calculated values above for the equation M = 0.13 x (16.24) x (16.24) + 0.42 x 6.84 
However, Zhang includes ZnO, ZrO2 and As2O3, thus the composition disclosed by Zhang includes additional components and does not “consist of” the claimed composition, therefore claim 1 avoids Zhang as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend from, or contain all of the allowable limitations of, an allowed claim.
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731